Bill for divorce on the ground of adultery. The defendant denied the adultery, on oath, and applied for an allowance to enable her to make her defence, and also for alimony for the support of herself and the two children of the marriage. It appearing that the children had been lawfully bound to their grandfather, who is able and willing to provide for and educate then), but that they were improperly and illegally kept from him by their mother, the court refused to make an allowance for their support. Order direcling a reference to a master to inquire and report what is a suitable allowance to enable the defendant to make her defence, and a proper allowance, if any, to be paid to her quarterly for ad interim alimony for her support.